SENTENCIA.
En la Ciudad de San Juan Bautista de Puerto Rico, á once de Pebrero de mil novecientos uno, en el pleito seguido en el Tribunal del Distrito de San Juan por Don Pablo Vansyckel, vecino de Bayamón, con Don Emilio Montilla y Valdespino, propietario de la misma vecindad, sobre la interpretación y cumplimiento de una de las cláusulas del contrato de arrendamiento de la finca rústica denominada “Santa Cruz”, ubicada en dicho pueblo; pendiente ante Nos en virtud de recurso de casación por infracción de ley interpuesto por el segundo, representado y dirigido por el Letrado Don Manuel F. Rossy, estándolo la parte recurrida por el Licenciado Don Juan Hernández López. — Resultando : Que ante el Tribunal de este Distrito ha seguido Don Pablo Vansyckel juicio declarativo contra Don Emilio Montilla sobre interpretación de la cláusula de un contrato de arrendamiento celebrado entre el segundo como arrendador y el primero como arrendatario, relativa aquella cláusula á quien debe satisfacer las contribuciones impuestas á la finca arren*509dada por aprovechamiento de los productos del terreno.— Resultando: Que seguido el juicio por todos sus trámites, en veinte y cinco de Septiembre del año próximo pasado, se dictó sentencia por dicho Tribunal de Distrito “ declarando con lugar la demanda y resolviendo que Don Emilio Montilla viene obligado á satisfacer las contribuciones correspondientes á la finca arrendada, excepción hecha de las que se impongan por las industrias que se ejerzan en dicha finca por el arrendatario Vansyckel, con imposición de costas al demandado. — Resultando : Que contra esa sentencia se ha interpuesto á nombre de Montilla recurso de casación por infracción de ley, autorizado por los números 1? y 7? del artículo 1,690 de la Ley de Enj uciamiento Civil, en relación este último con el apartado 79 de la Orden General número 118, citando como infringidos varios artículos del Código Civil, el párrafo Io y 6? de la Orden General número 6 del año mil ochocientos noventa y nueve y la sentencia del Tribunal Supremo de Madrid de veinte y cuatro de Noviembre de mil ochocientos ochenta y siete en que se establece el principio de que los contratos son ley para los contratantes y que en caso de duda debe tenerse en cuenta la intención y propósito de los otorgantes y hechos anteriores y posteriores que se relacionen con el mismo. — Resultando: Que este recurso se impugnó por el recurrido en el acto de la vista.— Visto: Siendo Ponente el Juez Asociado Don José M* Figueras Ghiqués. — Considerando: Que aunque por el recurrente se citan las disposiciones que se creen infringidas y se copia sustancialmente su texto, no-se expresa el concepto en que lo hayan sido, alegándose además con vaguedad la infracción de una sentencia del Supremo de España, sin exponer el sentido jurídico que le ha dado el Tribunal sentenciador para derivar el concepto eri que haya sido violada, por cuya razón no se ha cumplido con el artículo 1,718 de la Ley de Enjuiciamiento Civil y se está en el caso del 1,727 en su número 4ú — Fallamos: Que debemos declarar y declaramos que no ha lugar á resolver el recurso *510por infracción de ley, interpuesto á nombre de Don Emilio Montilla y Valdespino á quien se condena en las costas; comuniqúese al Tribunal a quo con certificación de esta sentencia y devolución de los autos á los efectos correspondientes. — Así por esta nuestra sentencia que se publicará en la Gaceta, lo pronunciamos, mandamos y firmamos.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Juez Asociado del Tribunal Supremo Don José MJ Figueras Chiqués, celebrando audiencia pública dicho Tribunal en el día de hoy, de que como Secretario certifico, en Puerto Rico á once de Febrero de mil novecientos uno.— E. de J. López Gaztambide, Secretario.
José S. Quiñones. — José C. Hernández. — José M> Figueras. — Louis Sulzbacher.